Citation Nr: 1048354	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1937 to December 
1940 and from June 1944 to November 1945.

This matter is on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

This case was remanded by the Board in March 2009 for further 
development and is now ready for disposition.

The Veteran testified before the undersigned Veterans Law Judge 
in March 2009.  A transcript of the hearing is of record.

The Board granted a motion to advance this case on the docket.  
38 C.F.R. § 20.900(c) (2010).  

In September 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2010).  The requested opinion has been provided and 
has been associated with the Veteran's VA claims folder.  The VHA 
opinion has been provided to the Veteran and his representative.  
The Veteran was afforded 60 days to provide additional argument 
or evidence.  In that regard, additional evidence has been 
received since the case was certified for appeal without a waiver 
and, in an October 2010 statement, the Veteran requested that the 
evidence be referred to the agency of original jurisdiction for 
consideration.  

Under 38 C.F.R. § 20.1304(c), any "pertinent evidence submitted 
by the appellant or representative . . . must be referred to the 
agency of original jurisdiction for review, unless this 
procedural right is waived by the appellant or representative, or 
unless the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without such 
referral."  However, in this case, the Board is granting service 
connection for both bilateral hearing loss and tinnitus for 
reasons explained in greater detail below, which constitutes a 
full grant of the benefits sought on appeal.  Thus, there is no 
prejudice to the appellant in reviewing the newly submitted 
evidence in the first instance and proceeding with appellate 
review at this time.


FINDINGS OF FACT

1. The weight of the competent evidence, combined with the lay 
statements provided by the Veteran, his wife and his friends, 
establishes that his bilateral hearing loss is related to active 
duty service.

2. Tinnitus is a secondary condition to the Veteran's service-
connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Tinnitus was a related to bilateral hearing loss that was 
incurred in active duty service.  38 U.S.C.A. § 1110, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

Finally, as is relevant here, 38 C.F.R. § 3.385 (2010) defines 
impaired hearing as a disability for VA purposes when the hearing 
thresholds for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz are 40 decibels or more; the thresholds for at 
least three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

Bilateral Hearing Loss

The Board has reviewed all of the relevant evidence and concludes 
that service connection for bilateral hearing loss should be 
granted, as "a veteran is entitled to the 'benefit of the doubt' 
when there is an 'approximate balance of positive and negative 
evidence.' " Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, an October 2006 VA examination indicates 
that his hearing is greater than 40 dB at all frequencies from 
500 to 4000 Hz in both ears.  Accordingly, the Veteran currently 
has impaired hearing as defined by 38 C.F.R. § 3.385.  

Next, when considering whether the Veteran's current hearing loss 
is related to active duty service, the evidence includes two 
conflicting medical opinions addressing this question.  When the 
claims file contains differing opinions as to whether the 
Veteran's hearing loss is related to active service, it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993).

In this case, the Veteran underwent a VA examination in October 
2006 to address his claimed hearing loss.  At that time, he 
stated that his hearing loss first began on active duty service, 
where he fired weapons and worked in a ship's boiler room without 
the use of hearing protection.  Since active duty, he spent two 
years as a ship fitter and another 31 years as a dairy farmer.  
While he used loud equipment in these occupations, the Veteran 
asserts that he wore hearing protection.  

After an audiological examination, the examiner diagnosed 
bilateral hearing loss.  However, in an amended statement in 
August 2009, the examiner opined that it was less likely than not 
that the Veteran's hearing loss was related to active duty 
service.  In providing this opinion, the examiner reflected that 
the hearing loss in the Veteran's right ear was "essentially 
overnight" in October 2005 and was not consistent with 
sensorineural hearing loss.  

As to the hearing loss in the Veteran's left ear, the examiner 
reflected that the Veteran's hearing had worsened only in the 
previous 15 years (and 60 years after active duty service).  
Moreover, there were no records relating to his hearing loss 
prior to 2005.  Finally, since the Veteran's audiological 
examination in October 2006 showed hearing that had worsened 
since the October 2005 examination, the examiner believed that 
the his disorder was attributable to sources other than active 
duty service.  

However, in March 2010, the Board referred this issue to a 
physician specializing in otolaryngology, and requested an 
opinion as to the nature and etiology of the Veteran's hearing 
loss.  There, after reviewing the claims file, the specialist 
noted that the cause of the Veteran's sudden right ear hearing 
loss was undetermined, but the cause of such cases was typically 
unknown.  Nevertheless, given the time the Veteran served in a 
noisy environment without hearing protection while on active 
duty, the specialist believed it would not be unusual for someone 
to acquire sensorineural hearing loss and tinnitus.  Moreover, 
since an audiogram was not conducted at the time of his 
separation, any nexus opinion must be based primarily on the 
nature of the Veteran's in-service noise exposure.  The 
specialist noted that there was a "great possibility" that the 
Veteran sustained some hearing loss that was documented at the 
time of his active duty service.  Accordingly, "there is a 
greater than 50% chance [the Veteran] could have had noise 
induced hearing loss bilaterally . . . but was not noticeable as 
it was in a frequency that would not interfere with communication 
at that time."  

The Board determines that these two opinions are of approximately 
the same probative value, as they both are predicated on a review 
of the claims file and both provide a supporting rationale for 
their opinions.  Specifically, while the VA examiner focused on 
the tonal threshold data, the specialist focused primarily on the 
nature of the Veteran's noise exposure as well as the Veteran's 
credible history of continuity of symptomatology.  Nothing in the 
evidence contradicts either of these rationales.  

In addition to these opinions, however, the strength of the 
statements by the Veteran, as well as his friends and family, 
places additional weight in favor of service connection.  
Specifically, in addition to the Veteran's own assertions that 
his bilateral hearing loss has existed since active duty, friends 
who have known him for a considerable amount of time also recall 
the Veteran experiencing hearing difficulties as long as 45 years 
ago.  His wife mentioned at his hearing before the Board in 
February 2009 that he had difficulty hearing since he left active 
duty.  

Therefore, given that the competent evidence is in relative 
equipoise, and in view of the probative value afforded to the lay 
statements from the Veteran, his wife and his friends asserting 
symptoms related to bilateral hearing loss since active duty, the 
Board determines that the claim for bilateral hearing loss should 
be granted.  


Tinnitus

Regarding the Veteran's claim for entitlement to service 
connection for tinnitus, the medical opinions discussed above are 
similarly in conflict on this issue as well.  
However, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-induced 
hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, "Approach 
to the Patient with Ear Problems."  Here, the evidence of record 
reflects that the Veteran is service connected for left hear 
hearing loss that is consistent with noise exposure.  In this 
regard, the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The MERCK Manual, 
Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran has been diagnosed with bilateral 
hearing loss, which the Board has determined to be a service-
connected disability, and the provisions from The MERCK Manual 
noted above the Board concludes that there is support for the 
conclusion that his tinnitus is attributable to his period of 
active military service.

Consequently, the Board finds, based on this record, that the 
Veteran's tinnitus is as likely as not associated with his 
service-connected noise-induced bilateral hearing loss as it is 
the result of some other factor or factors.  Therefore, on the 
basis of the above analysis, and after consideration of all of 
the evidence, the Board finds it is at least as likely as not 
that the Veteran's tinnitus is attributable to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.








(CONTINUED NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


